DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner acknowledges receipt of amendments/arguments filed 2/7/22.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1, 9, and 17 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming system comprising: a housing comprising an access door; a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores a plurality of instructions, that when executed by the processor, cause the processor to: responsive to receipt of a first player input, via the game play input device, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand: cause a display, by the display device, of a randomly determined first hand of the first play of the poker game, determine any awards for the first hand of the first play of the poker game, cause a display, by the display device, of any determined award for the first hand of the first play of the poker game, and responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game, and cause a display, by the display device, of an extra award indicator to indicate the determined first quantity of extra hands, and cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game; and responsive to receipt of a second player input, via the game play input device, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands stored in the memory device: cause a display, by the display device, of a randomly determined first hand of the second play of the poker game, wherein the first hand of the second play of the poker game is independently determined from the first hand of the first play of the poker game, cause a display, by the display device, of a randomly determined first extra hand of the second play of the poker game, determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game, cause a display, by the display device, of any determined award for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game, and responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and cause a display, by the display device, of the extra award indicator to indicate the determined second quantity of extra hands.
Independent Claim 9:
A gaming system comprising: a housing comprising an access door; a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: responsive to receipt of a player input via the game play input device, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand: cause a display, by the display device, of a randomly determined first hand of the first play of the poker game, determine any awards for the first hand of the first play of the poker game, cause a display, by the display device, of any determined award for the first hand of the first play of the poker game, and responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a randomly determined first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game, and cause a display, by the display device, of an extra award indicator to indicate that determined modifier or that determined quantity of extra hands, and cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game; responsive to determining the quantity of extra hands for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined quantity of extra hands stored in the memory device, for each hand of the second play of the poker game: cause a display, by the display device, of that hand of the second play of the poker game, wherein each hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the play of the poker game, and cause a display, by the display device, of any determined award for that hand of the second play of the poker game; and responsive to determining the modifier stored in the memory device for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a third quantity of hands, said third quantity of hands equal to the first quantity of hands, for one of the hands of the second play of the poker game: cause a display, by the display device, of that hand of the second play of the poker game, wherein that hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the poker game, and cause a display, by the display device, of any determined award for that hand of the second play of the poker game, wherein that determined award is based on the determined modifier stored in the memory device.
Independent Claim 17:
A gaming system comprising: a housing comprising an access door; a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: responsive to receipt of a first player input, via the game play input device, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand: cause a display, by the display device, of a randomly determined first hand of the first play of a poker game, and responsive to the first hand of the first play of the poker game comprising one of a plurality of different winning outcomes, determine any awards for the first hand of the first play of the poker game, and cause a display, by the display device, of an award associated with that winning outcome, a multiplier for a subsequent play of the poker game associated with that winning outcome, and a quantity of extra hands for the subsequent play of the poker game associated with that winning outcome, the multiplier and the quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game, and cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game; responsive to receipt of a subsequent player input, via the game play input device, cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands of any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of the subsequent play of the poker game: cause a display, by the display device, of that hand for the subsequent play of the poker game, wherein each hand of the subsequent play of the poker game is independently determined from each hand of the first play of the poker game, and cause a display, by the display device, of any determined award for that hand, where any determined award for one of the hands is based on the multiplier.
The limitations in claim 1 of “responsive to receipt of a first player input…. cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; “determine any awards for the first hand of the first play of the poker game”; and “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; “cause to store the determined first quantity of extra hands for the subsequent second play of the poker game”; and “responsive to receipt of a second player input… cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands stored”; “wherein the first hand of the second play of the poker game is independently determined from the first hand of the first play of the poker game”; “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”; ”responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game”; The limitations in claim 9 of “responsive to receipt of a player input … cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; ”determine any awards for the first hand of the first play of the poker game”; and “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a randomly determined first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; and “cause ….. to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game; responsive to determining the quantity of extra hands for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined quantity of extra hands stored”; “for each hand of the second play of the poker game: … wherein each hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the play of the poker game”; and “responsive to determining the modifier stored …. for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a third quantity of hands, said third quantity of hands equal to the first quantity of hands, for one of the hands of the second play of the poker game”; “wherein that hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the poker game”; “wherein that determined award is based on the determined modifier stored”; and the limitation in claim 17 of “responsive to receipt of a first player input…. cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; “responsive to the first hand of the first play of the poker game comprising one of a plurality of different winning outcomes, determine any awards for the first hand of the first play of the poker game”; and “cause … to store the multiplier and the quantity of extra hands for the subsequent play of the poker game; responsive to receipt of a subsequent player input…cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands of any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of the subsequent play of the poker game”; “wherein each hand of the subsequent play of the poker game is independently determined from each hand of the first play of the poker game”; “where any determined award for one of the hands is based on the multiplier” corresponds to steps or a process that (e.g. are nothing but rules to implement play of a game), under its broadest reasonable interpretation, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity particularly managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The claimed limitations cover concepts of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) under the grouping of Certain Methods of Organizing Human Activity, but for the recitations of “the processor to”, “via the game play input device”, “by the display device”, “the memory device to”, and/or “in the memory device”.  That is, other than by reciting “the processor to”, “via the game play input device”, “by the display device”, “the memory device to”, and/or “in the memory device” nothing in the claim elements precludes the limitations to be performed via managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.
	For example, a dealer using a conventional deck of cards can “responsive to receipt of a first player input…. cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; “determine any awards for the first hand of the first play of the poker game”; and “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; “cause to store the determined first quantity of extra hands for the subsequent second play of the poker game”; and “responsive to receipt of a second player input… cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands stored”; “wherein the first hand of the second play of the poker game is independently determined from the first hand of the first play of the poker game”; “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”; and ”responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game” as found in Claim 1; can “responsive to receipt of a player input … cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; ”determine any awards for the first hand of the first play of the poker game”; and “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a randomly determined first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; and “cause ….. to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game; responsive to determining the quantity of extra hands for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined quantity of extra hands stored”; “for each hand of the second play of the poker game: … wherein each hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the play of the poker game”; and “responsive to determining the modifier stored …. for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a third quantity of hands, said third quantity of hands equal to the first quantity of hands, for one of the hands of the second play of the poker game”; “wherein that hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the poker game”; “wherein that determined award is based on the determined modifier stored” as found in claim 9; and can “responsive to receipt of a first player input…. cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; “responsive to the first hand of the first play of the poker game comprising one of a plurality of different winning outcomes, determine any awards for the first hand of the first play of the poker game”; and “cause … to store the multiplier and the quantity of extra hands for the subsequent play of the poker game; responsive to receipt of a subsequent player input…cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands of any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of the subsequent play of the poker game”; “wherein each hand of the subsequent play of the poker game is independently determined from each hand of the first play of the poker game”; “where any determined award for one of the hands is based on the multiplier” as found in claim 17, wherein any storing/recording of results or data can be done mentally or via the use of pencil and paper and random determinations can be done via shuffle of the cards.
	This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The limitations pertaining to “cause a display, by the display device, of a randomly determined first hand of the first play of the poker game”; “cause a display, by the display device, of any determined award for the first hand of the first play of the poker game”; “cause a display, by the display device, of an extra award indicator to indicate the determined first quantity of extra hands”; “cause a display, by the display device, of a randomly determined first hand of the second play of the poker game”; “cause a display, by the display device,  of a randomly determined first extra hand of the second play of the poker game”; “cause a display, by the display device, of any determined award for the first hand of the second play of the poker game and the first extra hand of the second hand of the poker game”; and “cause a display, by the display device, of the extra award indicator to indicate the determined second quantity of extra hands” of Claim 1; the limitations pertaining to “cause a display, by the display device, of a randomly determined first hand of the first play of the poker game”; “cause a display, by the display device, of any determined award for the first hand of the first play of the poker game”; “cause a display, by the display device, of an extra award indicator to indicate that determined modifier or that determined quantity of extra hands”; “cause a display, by the display device, of that hand of the second play of the poker game”; “cause a display, by the display device, of any determined award for that hand of the second play of the poker game”; “cause a display, by the display device, of that hand of the second play of the poker game”; and “cause a display, by the display device, of any determined award for that hand of the second play of the poker game” of Claim 9; and the limitations pertaining to “cause a display, by the display device, of a randomly determined first hand of the first play of the poker game”; “cause a display, by the display device, of an award associated with that winning outcome, a multiplier for a subsequent play of the poker game associated with that winning outcome, and a quantity of extra hands for the subsequent play of the poker game associated with that winning outcome, the multiplier and the quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game”; “cause a display, by the display device, of that hand for the subsequent play of the poker game”; and “cause a display, by the display device, of any determined award for that hand” of Claim 17 amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The limitations pertaining to “cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game” found in (Claim 1); “cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game” found in (Claim 9); and “cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game” found in (Claim 17) amounts to insignificant extra-solution activity to the judicial exception (e.g. mere data gathering in conjunction with the abstract idea). The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added limitations of a processor, memory and display are considered to be generic components and/or forms of extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.  Regarding claims 1, 9 and 17, the limitations of a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing is well-known and/or conventional in the art. As evidence by Fisher et al. (US Pub. No. 2004/0097285) in paragraphs 9 and 10 that a security monitoring circuit supported by the housing and configured to monitor the access door is well-known and/or conventional in the art.. Further as evidence by Nelson (US Pub. No. 2021/0082253) in paragraph 49, a power distribution component supported by the housing and configured to supply power to a component of the gaming system is well-known and/or conventional in the art. Further, as evidenced by Winans et al. (US Pub. Ho. 2007/0093290) on paragraph 73 that a player tracking display supported by the housing, and a speaker supported by the housing is well-known and/or conventional in the art. Further as evidenced by Halibritter et al. (US Pat. No. 7,022,017) discloses in col. 5, lines 19-24, that a sound card supported by the housing and operable with the speaker is well-known and/or conventional in the art. Further as evidence by Slomiany et al. (US Pub. No. 2008/0254854) in paragraph 24 that a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing is well-known and/or conventional in the art. Furthermore as evidence by Itkis et al. (US Pub. No. 2019/0333324) discloses on paragraph 35 that a cashout input device supported by the housing is well-known and/or conventional in the art. Regarding dependent claims 18, 16 and 20, as evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art.  In regards to “cause a display, by the display device, or a randomly determined first hand of the first play of the poker game” of Claims 1, 9, and 17, Lerusiaux (US 6,135,885) teaches that processors that randomly determine the hand of a poker game is well-known in the art (Col. 1:25-31) and Richards (US 6,595,520) teaches conventional video draw poker, wherein the processor randomly deals a hand of a poker game (Col. 1:35-38).  In regards to “cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game” of Claim 1; “cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game” of Claim 9; and “cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game” of Claim 17, Stronach (US 2004/0229671) that any data that is created as a result of processing can be stored in any memory as is conventional in the art (¶ 202) and Naicker (US 2009/0111566) teaches that memory is a conventional means of storing data representative of results of a game (¶ 61).
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the limitations in claim 1 of “responsive to receipt of a first player input…. cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; “determine any awards for the first hand of the first play of the poker game”; and “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; “cause to store the determined first quantity of extra hands for the subsequent second play of the poker game”; and “responsive to receipt of a second player input… cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands stored”; “wherein the first hand of the second play of the poker game is independently determined from the first hand of the first play of the poker game”; “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”; ”responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game”; The limitations in claim 9 of “responsive to receipt of a player input … cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; ”determine any awards for the first hand of the first play of the poker game”; and “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a randomly determined first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; and “cause ….. to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game; responsive to determining the quantity of extra hands for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, said second quantity of hands equal to the first quantity of hands and the determined quantity of extra hands stored”; “for each hand of the second play of the poker game: … wherein each hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the play of the poker game”; and “responsive to determining the modifier stored …. for the second play of the poker game, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a third quantity of hands, said third quantity of hands equal to the first quantity of hands, for one of the hands of the second play of the poker game”; “wherein that hand of the second play of the poker game is independently determined from each hand of the first play of the poker game, determine any awards for that hand of the second play of the poker game”; “wherein that determined award is based on the determined modifier stored”; and the limitation in claim 17 of “responsive to receipt of a first player input…. cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hands, said first quantity of hands being at least one hand”; “responsive to the first hand of the first play of the poker game comprising one of a plurality of different winning outcomes, determine any awards for the first hand of the first play of the poker game”; and “cause … to store the multiplier and the quantity of extra hands for the subsequent play of the poker game; responsive to receipt of a subsequent player input…cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands of any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of the subsequent play of the poker game”; “wherein each hand of the subsequent play of the poker game is independently determined from each hand of the first play of the poker game”; “where any determined award for one of the hands is based on the multiplier” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
The dependent claims 2-8, 10-16 and 18-20 each recite additional abstract ideas that are related to Certain Methods of Organizing Human Activity which do not cure the deficiencies of the independent claims. Each of the dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations of practicing the abstract idea.
Nor do the dependent claims 2-8, 10-16 and 18-20 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims fail to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
101 rejection
The examiner incorporates herein the response to arguments regarding the statutory subject matter of the Claims in the Examiner’s prior office actions.
Applicant argues:
“In regard to these amendments, certain of the Claims have been amended to include certain of the determinations being random determinations by a processor. Since, such random determinations cannot be physically preformed in the mind of a person, the additional of these random determination requirements to the Claims by themselves should be enough to cause the Claims to be directed to a practical application of the alleged abstract idea.”
	However, the examiner respectfully disagrees.  A dealer can use a shuffled decked of cards to provide randomly determined hands or a person can mentally make a random determination.  Furthermore, the claim does not suggest that the processor makes the random determination, but rather the processor causes display of the random determination.  Lastly, random determination by a processor is understood, routine, and/or conventional activity, wherein such an additional element, fails to amount to significantly more (see above).
	Applicant argues:
“Additionally, in regard to these amendments, certain of the Claims have been respectively amended to include: cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game (Claim 1); cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game (Claim 9); and cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game (Claim 17). The additional of these elements to the Claims in combination with all of the other elements of the respective Claims cause the respective Claims as a whole to be more than the alleged abstract idea - especially since, as stated above, the Examiner has already withdrawn the section 102 and 103 rejections for these Claims, and thus implicitly admits that the combination of the elements of each of the respective Claims are not found in the prior art. This admission means that the structure of the processor and memory device for each of these respective Claims is a technological improvement to the art because no prior art teaches a processor and memory device configured in such a manner. The configuration of a processor and memory device in a new and non-obvious way can be a technological improvement. This technological improvements at least solves the technical problem of how to connect or link the display of two separate sequential games.”
The examiner respectfully disagrees.  The act of storing data is a well-understood, routine, and/or conventional activity, wherein such an additional element, fails to amount to significantly more (see above).  Furthermore, act of “cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game” found in (Claim 1); “cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game” found in (Claim 9); and “cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game” found in (Claim 17) amounts to insignificant extra-solution activity to the judicial exception (e.g. mere data gathering in conjunction with the abstract idea).
Regarding the withdrawal of the 102 and 103 rejections of the claims:
 In Mayo Collaborative Services, dba Mayo Medical Laboratories, et al., v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012) at 1303-1304,  the US Government (i.e., the Patent Office) filed an amicus brief arguing that novelty should equate to patentability.  The Supreme Court stated:
This approach, however, would make the "law of nature" exception to § 101 patentability a dead letter. The approach is therefore not consistent with prior law. The relevant cases rest their holdings upon section 101, not later sections. Bilski,561 U.S. ___, 130 S.Ct. 3218, 177 L.Ed.2d 792; Diehr, supra; Flook, supra;Benson, 409 U.S. 63, 93 S.Ct. 253, 34 L.Ed.2d 273. See also H.R.Rep. No. 1923, 82d Cong., 2d Sess., 6 (1952) ("A person may have `invented' a machine or a manufacture,  which may include anything under the sun that is made by man, but it is not necessarily patentable under section 101 unless the conditions of the title are fulfilled" (emphasis added)).
In Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), Ultramercial made the same argument.  The court rejected that argument out of hand:
“According to Ultramercial, abstract ideas remain patent-eligible under § 101 as long as they are new ideas, not previously well known, and not routine activity… We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.”
 “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’ Those “additional features” must be more than “well-understood, routine, conventional activity… That some of the eleven steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims at issue.”

Additionally, the examiner contends that the claimed invention is not a technical improvement to how to connect or link the display of two separate sequential games, but rather a means of providing sequential games following rules or instructions.
Applicant argues:
“Applicant respectfully submits that this reasoning is factually and legally incorrect. First, the reasoning is based on the Claims only having "generic computer components." Applicant respectfully submits that each of Claims 1, 9, and 17 include physical components that are clearly not generic computer components such as an access door, a security monitoring circuit configured to monitor the access door, a player tracking display, a wagering input device, and a cashout input device. Thus, Applicant respectfully submits that the reasoning in the Office Action is factually incorrect. Applicant also respectfully submits that this reasoning is legally incorrect because the respective combination of these elements (for each independent Claim) does not fail into any of the enumerated groupings of "Certain Method of Organizing Human Activity" as set forth in the guidelines established by the USPTO. Specifically, these alleged rules do not fall into the grouping of "Managing Personal Behavior or Relationships or Interactions between People" or "Mental Processes" because the alleged rules do not relate to interactions between people", and include elements that people cannot perform such as the random determinations (a human mind cannot perform a random determination). If the Examiner still believes that this grouping is satisfied, Applicant respectfully request that the Examiner contact the undersigned.”
	The examiner respectfully disagrees and reiterates regarding claims 1, 9 and 17, that the limitations of a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing is well-known and/or conventional in the art. As evidence by Fisher et al. (US Pub. No. 2004/0097285) in paragraphs 9 and 10 that a security monitoring circuit supported by the housing and configured to monitor the access door is well-known and/or conventional in the art.. Further as evidence by Nelson (US Pub. No. 2021/0082253) in paragraph 49, a power distribution component supported by the housing and configured to supply power to a component of the gaming system is well-known and/or conventional in the art. Further, as evidenced by Winans et al. (US Pub. Ho. 2007/0093290) on paragraph 73 that a player tracking display supported by the housing, and a speaker supported by the housing is well-known and/or conventional in the art. Further as evidenced by Halibritter et al. (US Pat. No. 7,022,017) discloses in col. 5, lines 19-24, that a sound card supported by the housing and operable with the speaker is well-known and/or conventional in the art. Further as evidence by Slomiany et al. (US Pub. No. 2008/0254854) in paragraph 24 that a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing is well-known and/or conventional in the art. Furthermore as evidence by Itkis et al. (US Pub. No. 2019/0333324) discloses on paragraph 35 that a cashout input device supported by the housing is well-known and/or conventional in the art. Regarding dependent claims 18, 16 and 20, as evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art.  In regards to “cause a display, by the display device, or a randomly determined first hand of the first play of the poker game” of Claims 1, 9, and 17, Lerusiaux (US 6,135,885) teaches that processors that randomly determine the hand of a poker game is well-known in the art (Col. 1:25-31) and Richards (US 6,595,520) teaches conventional video draw poker, wherein the processor randomly deals a hand of a poker game (Col. 1:35-38).  In regards to “cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game” of Claim 1; “cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game” of Claim 9; and “cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game” of Claim 17, Stronach (US 2004/0229671) that any data that is created as a result of processing can be stored in any memory as is conventional in the art (¶ 202) and Naicker (US 2009/0111566) teaches that memory is a conventional means of storing data representative of results of a game (¶ 61).
	In regards to randomness, a dealer can use a shuffled decked of cards to provide randomly determined hands or a person can mentally make a random determination.  Furthermore, the claim does not suggest that the processor makes the random determination, but rather the processor causes display of the random determination.  Lastly, random determination by a processor is understood, routine, and/or conventional activity, wherein such an additional element, fails to amount to significantly more (see above).
	Applicant argues:
“Applicant respectfully submits that this is factually incorrect because the numerous physical elements of the Claims actually do impose meaningful limits on the alleged abstract idea. In other words, Applicant respectfully submits that the physical element of the Claims make the Claims directed to a practical application of the alleged abstract idea”
The examiner respectfully disagrees and reiterates that the judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The limitations pertaining to “cause a display, by the display device, of a randomly determined first hand of the first play of the poker game”; “cause a display, by the display device, of any determined award for the first hand of the first play of the poker game”; “cause a display, by the display device, of an extra award indicator to indicate the determined first quantity of extra hands”; “cause a display, by the display device, of a randomly determined first hand of the second play of the poker game”; “cause a display, by the display device,  of a randomly determined first extra hand of the second play of the poker game”; “cause a display, by the display device, of any determined award for the first hand of the second play of the poker game and the first extra hand of the second hand of the poker game”; and “cause a display, by the display device, of the extra award indicator to indicate the determined second quantity of extra hands” of Claim 1; the limitations pertaining to “cause a display, by the display device, of a randomly determined first hand of the first play of the poker game”; “cause a display, by the display device, of any determined award for the first hand of the first play of the poker game”; “cause a display, by the display device, of an extra award indicator to indicate that determined modifier or that determined quantity of extra hands”; “cause a display, by the display device, of that hand of the second play of the poker game”; “cause a display, by the display device, of any determined award for that hand of the second play of the poker game”; “cause a display, by the display device, of that hand of the second play of the poker game”; and “cause a display, by the display device, of any determined award for that hand of the second play of the poker game” of Claim 9; and the limitations pertaining to “cause a display, by the display device, of a randomly determined first hand of the first play of the poker game”; “cause a display, by the display device, of an award associated with that winning outcome, a multiplier for a subsequent play of the poker game associated with that winning outcome, and a quantity of extra hands for the subsequent play of the poker game associated with that winning outcome, the multiplier and the quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game”; “cause a display, by the display device, of that hand for the subsequent play of the poker game”; and “cause a display, by the display device, of any determined award for that hand” of Claim 17 amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The limitations pertaining to “cause the memory device to store the determined first quantity of extra hands for the subsequent second play of the poker game” found in (Claim 1); “cause the memory device to store any determined modifier and any determined quantity of extra hands for the subsequent second play of the poker game” found in (Claim 9); and “cause the memory device to store the multiplier and the quantity of extra hands for the subsequent play of the poker game” found in (Claim 17) amounts to insignificant extra-solution activity to the judicial exception (e.g. mere data gathering in conjunction with the abstract idea). The claimed computer or physical components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
At least based on the above, the 101 rejection is clarified and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715